DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,886,189 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 has been considered by the examiner.

Allowable Subject Matter
Reference 1: Matocha (US 2014/0299890).
Regarding claim 1, Matocha teaches a semiconductor die in fig. 1 comprising:
a substrate (refer to N-substrate), the substrate comprising boundaries defined by a substrate termination edge (refer to termination edge of the N-substrate); 
an active region (refer to active region) that is isolated from the substrate termination edge by a barrier region (refer to JTE region).
Matocha does not show a charge redistribution path on the barrier region, wherein the charge redistribution path is coupled to a 
Reference 2: Suekawa (US 2010/0025820)
Regarding claim 12, Matocha teaches a semiconductor die in fig. 1 comprising: 
a substrate (1), the substrate comprising boundaries defined by a substrate termination edge (refer to the edge of substrate 1); 
an active region (refer to center region of the substrate where is all the gates are formed on) comprising one or more active devices; 
a barrier region (refer to the space between 14c and edge of insulating film 17) surrounding the active region, wherein the barrier region terminates at a barrier region termination edge that is inset from the substrate termination edge.
Suekawa does not show a charge redistribution path that is formed between the barrier region termination edge and the substrate termination edge, wherein the charge redistribution path is coupled to a potential.
Reference 3: Wakimoto (US 2008/0169526)
Regarding claim 12, Wakimoto teaches a semiconductor die in fig. 1 comprising: 
a substrate (1), the substrate comprising boundaries defined by a substrate termination edge (refer to the edge 3); 
an active region (refer to 2) comprising one or more active devices; 
Wakimoto does not show a barrier region (refer to the space between 14c and edge of insulating film 17) surrounding the active region, wherein the barrier region terminates at a barrier region termination edge that is inset from the substrate termination edge; and a charge redistribution path that is formed between the barrier region termination edge and the substrate termination edge, wherein the charge redistribution path is coupled to a potential.

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor die comprising: “wherein the charge redistribution path is coupled to a 
Regarding claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor die comprising: “charge redistribution path that is formed between the barrier region termination edge and the substrate termination edge, wherein the charge redistribution path is coupled to a potential” in combination of all of the limitations of claim 12. Claims 13-21 include all of the limitations of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818